The defendant, a 19 year old boy, was convicted of the offense of having sexual intercourse with a girl over the age of 12 and under the age of 16. On this appeal, what purports to be a bill of exceptions does not appear to have been signed by the presiding judge, and cannot, therefore, be considered by us. Rowe v. Buttram et al., 180 Ala. 456, 61 So. 258. The record proper being in regular form, and no prejudicial error appearing, it follows that the judgment of conviction must be affirmed. Affirmed.